DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-7, 9, 11-13, 18, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
an etch stop dielectric layer overlying the field effect transistors, a plurality of alternating stacks of insulating layers and electrically conductive layers that are located over the substrate and laterally spaced apart by a plurality of divider trench fill structures that laterally extend along a first horizontal direction, wherein the plurality of alternating stacks and the plurality of divider trench fill structures are alternately interlaced along a second horizontal direction that is perpendicular to the first horizontal direction;
…
a plurality of slit trench fill structures located over the substrate and laterally spaced from the plurality of alternating stacks; wherein each of the plurality of divider trench fill structures and each of the plurality of slit trench fill structures comprise a dielectric spacer comprising a dielectric material and vertically extending through an entire height of a respective one of the plurality of divider trench fill structures and the plurality of slit trench fill structures, and comprise a conductive fill material portion 
in claim 18:
forming an etch stop dielectric layer over the field effect transistors; 
…
forming divider trenches and slit trenches, wherein the divider trenches laterally extend along a first horizontal direction and divide the vertically alternating sequence into a plurality of alternating stacks of insulating layers and sacrificial material layers, and wherein one of the slit trenches is formed through the dielectric material portion and extends to the etch stop dielectric layer;
…
at least one of the plurality of slit trench fill structures is formed on the etch stop dielectric layer; 
forming upper-level dielectric material layers over the plurality of divider trench fill structures and the plurality of slit trench fill structures; and forming a seal ring structure after formation of the plurality of divider trench fill structures and the plurality of slit trench fill structures, wherein the seal ring structure vertically extends from a topmost surface of the upper-level dielectric material layers to a top surface of the substrate and laterally encloses alternating stacks of the insulating layers and the electrically conductive layers, wherein at least one of the slit trench fill structures is located outside the seal ring structure.
claim 23:
a plurality of alternating stacks of insulating layers and electrically conductive layers that are located over a substrate and laterally spaced apart by a plurality of divider trench fill structures that laterally extend along a first horizontal direction, wherein the plurality of alternating stacks and the plurality of divider trench fill structures are alternately interlaced along a second horizontal direction that is perpendicular to the first horizontal direction;
…
a plurality of slit trench fill structures located over the substrate and laterally spaced from the plurality of alternating stacks, wherein each of the plurality of divider trench fill structures and the plurality of slit trench fill structures comprises a same set of material portions including at least a dielectric material portion; upper-level dielectric material layers overlying the plurality of divider trench fill structures and the plurality of slit trench fill structures; and a seal ring structure that is laterally offset inward from a periphery of the semiconductor -6-U.S. Application No.: 16/594,892VIA EFS Attorney Docket No.: 3590-914A die, and laterally encloses the plurality of alternating stacks and the plurality of divider trench fill structures, and continuously vertically extending from a topmost surface of the upper-level dielectric material layers to a top surface of the substrate and consisting essentially of at least one diffusion barrier material, wherein at least one of the plurality of slit trench fill structures is located outside the seal ring structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826